Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3390 Page 1 of 23




   1 Charles S. LiMandri (SBN: 110841)           Harmeet K. Dhillon (SBN:207873)
     Paul M. Jonna (SBN: 265389)                 Mark P. Meuser (SBN: 231335)
   2 Jeffrey M. Trissell (SBN: 292480)           Gregory R. Michael (SBN: 306814)
     LIMANDRI & JONNA LLP                        DHILLON LAW GROUP INC.
   3
     P.O. Box 9120                               177 Post Street, Suite 700
   4 Rancho Santa Fe, CA 92067                   San Francisco, CA 94108
     Telephone: (858) 759-9930                   Telephone: 415-433-1700
   5 Facsimile: (858) 759-9938                   Facsimile: 415-520-6593
   6 cslimandri@limandri.com                     harmeet@dhillonlaw.com
     pjonna@limandri.com                         mmeuser@dhillonlaw.com
   7 jtrissell@limandri.com                      gmichael@dhillonlaw.com
   8
     Thomas Brejcha, pro hac vice*               Attorneys for Plaintiffs
   9 Peter Breen, pro hac vice*
  10 THOMAS MORE SOCIETY
     309 W. Washington St., Ste. 1250
  11 Chicago, IL 60606
     Telephone: (312) 782-1680
  12
     tbrejcha@thomasmoresociety.org
  13 pbreen@thomasmoresociety.org
     *Application forthcoming
  14
  15 Attorneys for Plaintiffs
  16
  17                     UNITED STATES DISTRICT COURT

  18                  SOUTHERN DISTRICT OF CALIFORNIA

  19 SOUTH BAY UNITED PENTECOSTAL                  Case No. 3:20-cv-865-BAS
  20 CHURCH, a California non-profit
     corporation; and BISHOP ARTHUR                Declaration of Dr. Jayanta
  21 HODGES III, an individual,                    Bhattacharya in Support of
                                                   Plaintiffs’ Renewed Motion for a
  22              Plaintiffs,                      Temporary Restraining Order /
  23        v.                                     Preliminary Injunction; and
                                                   Request for Leave to File Late
  24 GAVIN NEWSOM, in his official capacity        Declaration
  25 as the Governor of California, et al.,
                                                   Judge: Hon. Cynthia Bashant
  26              Defendants.
  27
  28

                           DECLARATION OF DR. JAYANTA BHATTACHARYA
Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3391 Page 2 of 23




   1 TO: THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
   2        RECORD:
   3        PLEASE TAKE NOTICE that Plaintiffs South Bay United Pentecostal
   4 Church and Bishop Arthur Hodges III, by and through counsel, have retained Prof.
   5 Jayanta Bhattacharya, M.D., Ph.D. to provide an expert declaration in this action.
   6 Plaintiffs reviewed Dr. Bhattacharya’s declaration filed in Brach v. Newsom, No. 2:20-
   7 cv-6472-SVW-AFM (N.D. Cal. Aug. 3, 2020), and concluded that many of his
   8 opinions directly relevant to this action. Specifically, the opinions which Dr.
   9 Bhattacharya made at paragraphs 1–14 and 31–43 are directly relevant. The opinions
  10 in paragraphs 15–42 also translate because California uses the same “monitoring list”
  11 to determine whether schools and churches must be shuttered. However, due to
  12 other commitments, Plaintiffs and Dr. Bhattacharya were unable to prepare a
  13 declaration for filing in this action by August 10, 2020. Thus, Plaintiffs respectfully
  14 request leave to file such declaration by no later than Friday, August 14, 2020. In the
  15 interim, Plaintiffs are submitting Dr. Bhattacharya’s previously prepared declaration,
  16 which is consistent with the opinions Plaintiffs would have him provide in this action,
  17 and request that the Court take judicial notice of it. See Fed. R. Civ. P. 201;
  18 ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 756 n.1 (9th Cir.
  19 2014) (taking judicial notice of court documents); Lozman v. City of Riviera Beach,
  20 Fla., 713 F.3d 1066, 1076 n.9 (11th Cir. 2013) (same).
  21
  22                                          LiMANDRI & JONNA LLP

  23
  24 Dated: August 10, 2020             By:   ____________________
                                              Charles S. LiMandri
  25
                                              Paul M. Jonna
  26                                          Jeffrey M. Trissell
  27                                          Attorneys for Plaintiffs

  28
                                                  1
                              DECLARATION OF DR. JAYANTA BHATTACHARYA
Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3392 Page 3 of 23




                                                         ATTACHMENT
Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3393 Page 4 of 23


        Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 1 of 20 Page ID
                                         #:1575



    1     HARMEET K. DHILLON (SBN: 207873)
    2     harmeet@dhillonlaw.com
          MARK P. MEUSER (SBN: 231335)
    3     mmeuser@dhillonlaw.com
    4     GREGORY R. MICHAEL (SBN: 306814)
          gmichael@dhillonlaw.com
    5
          DHILLON LAW GROUP INC.
    6     177 Post Street, Suite 700
    7     San Francisco, California 94108
          Telephone: (415) 433-1700
    8     Facsimile: (415) 520-6593
    9
          Attorneys for Plaintiffs
   10
   11                         UNITED STATES DISTRICT COURT FOR
   12                        THE CENTRAL DISTRICT OF CALIFORNIA
   13
          MATTHEW BRACH, an individual,              Case Number: 2:20-CV-06472-SVW-AFM
   14     et al.,
   15             Plaintiffs,                        DECLARATION OF DR. JAYANTA
                  v.                                 BHATTACHARYA IN SUPPORT OF
   16                                                APPLICATION FOR TEMPORARY
   17     GAVIN NEWSOM, in his official              RESTRAINING ORDER
          capacity as the Governor of California,
   18     et al.,                                    Judge:           Hon. Stephen V. Wilson
   19                  Defendants.                   Courtroom:       10A
   20
   21
   22     I, JAYANTA BHATTACHARYA, declare as follows:
   23           1.     I am a resident of Los Altos, California. I am 52-years-old, and I am
   24     otherwise competent to render this declaration.
   25           2.     I am a Professor of Medicine at Stanford University and have worked on the
   26     Stanford University faculty since 2001. I had an MD and a Ph.D. in economics, both
   27     earned from Stanford University. I am the director of the Stanford Center for
   28
                                                     1
          Declaration of Dr. Jayanta Bhattacharya                        Case No. 2:20-cv-06472
  Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3394 Page 5 of 23

           
              Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 2 of 20 Page ID
                                               #:1576



          1     Demography and Economics of Health and Aging. At Stanford, I teach courses on health
          2     economics in the Economics department and on advanced statistical methods in the
          3     School of Medicine.
          4            3.      My primary research area is health economics, including a focus on
          5     economic epidemiology. Between 1996 and 2020, I have published 136 articles in peer-
          6     reviewed journals, including top-ranked journals in the economics, statistics, public
          7     health, epidemiology, medicine, and health policy literatures. I have published numerous
          8     papers on the economics and medicine of infectious disease, including on the economics
          9     and epidemiology of HIV, H1N1 flu, H5N1 flu, seasonal influenza, antimicrobial
        10      resistance and antibiotic use, and COVID-19. I have written a popular textbook, Health
        11      Economics, used to teach the subject in universities around the world. The textbook
        12      includes a chapter on economic epidemiology that surveys the literature on disease
        13      modeling, including compartment models such as the Susceptible-Infected-Recovered
        14      (SIR) models, commonly in use to forecast the COVID-19 epidemic.
        15             4.      I have been actively researching the COVID-19 epidemic using my
        16      expertise in infectious disease epidemiology and health economics. To date, I have
        17      published two papers in peer-reviewed journals related to the epidemic, In addition, I
        18      have written three articles that are currently under consideration at peer-reviewed
        19      journals, and I have published three editorials on economic1 and epidemiological2 issues
        20      related to the epidemic, including an editorial3 on optimal public health management of
        21      the epidemic.
        22
        23      1
                  Jay Bhattacharya and Mikko Packalen, Lives vs Lives: The Global Cost of Lockdown,
        24      Spectator USA, https://spectator.us/lives-vs-lives-global-cost-lockdown/ (last visited
                July 9, 2020).
        25      2
                  Eran Bendavid and Jay Bhattacharya, Is the Coronavirus as Deadly as They Say?,
        26      WSJ Opinion, https://www.wsj.com/articles/is-the-coronavirus-as-deadly-as-they-say-
        27      11585088464 (March 24, 2020).
                3
                  Jay Bhattacharya and Sanjiv Agarwal, Lift lockdowns, protect the vulnerable, treat
        28      Covid like a health issue and not a disaster, The Print, https://theprint.in/health/lift-
                                                             2
                Declaration of Dr. Jayanta Bhattacharya                         Case No. 2:20-cv-06472
  Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3395 Page 6 of 23

           
              Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 3 of 20 Page ID
                                               #:1577



          1            5.      My published papers on COVID-19 includes the first published serological
          2     study measuring the prevalence of the COVID-19 epidemic. This study, conducted in LA
          3     County, uses evidence from a specific antibody response to SARS-CoV-2 (the virus that
          4     causes COVID-19) infection in an adult community-dwelling sample picked to be
          5     representative of the county. This piece was published in the Journal of the American
          6     Medical Association, one of the leading peer-reviewed journals in medicine. This paper
          7     finds that by April 10 - 11, 2020, 4.3% of LA County adults show specific antibody
          8     evidence of prior or current COVID-19 infection. This prevalence rate represents a
          9     multiple of 43.5 times the number of cases confirmed by the county public health
        10      authority by that date. One important implication of this paper is that the infection fatality
        11      rate from COVID-19 infection in LA County up to the date of the survey (that is, the
        12      probability of dying given that a person is infected with SARS-CoV-2) is at least an order
        13      of magnitude lower than the case fatality rate. The case fatality rate includes only patients
        14      who were infected with SARS-CoV-2 and identified as a case in the denominator of the
        15      calculation. Cases most typically include patients who have severe symptoms and thus
        16      come to the attention of medical authorities. Our study shows that cases represent only a
        17      small fraction of the set of people who have been infected with SARS-CoV-2. I served
        18      as the senior author for this article.
        19             6.      I have also published a second peer-reviewed paper in the Journal of Public
        20      Health on racial disparities in knowledge and attitudes regarding the danger posed by
        21      COVID-19 infection and the efficacy of personal behaviors like hand washing and social
        22      distancing in protecting against infection. I reviewed the literature cited in the paper
        23      regarding best practices for personal protection to prevent exposure to SARS-CoV-2.
        24             7.      I currently have three unpublished papers on COVID-19 presently
        25      undergoing peer review. These include two papers reporting on seroprevalence studies
        26      and a third paper using data from seroprevalence studies in the context of an SIR model
        27
                lockdowns-protect-the-vulnerable-treat-covid-like-a-health-issue-and-not-a-
        28      disaster/466786/ (last visitited July 26, 2020)
                                                             3
                Declaration of Dr. Jayanta Bhattacharya                            Case No. 2:20-cv-06472
  Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3396 Page 7 of 23

           
              Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 4 of 20 Page ID
                                               #:1578



          1     to forecast the spread of COVID-19 in a way that accounts for the large number of
          2     asymptomatic patients.
          3            8.      First, I am the senior author of the Santa Clara County seroprevalence study.
          4     It is the first seroprevalence study where the study team made a scientific paper available
          5     (undergoing peer review), and it is still, to my knowledge, the largest community
          6     seroprevalence survey in the US. The results from Santa Clara County (SCC) were
          7     similar to the results from the LA County seroprevalence study. On April 3rd & 4th, 2020,
          8     the seroprevalence of SARS-CoV-2 antibodies in the SCC sample, reweighted to match
          9     the zip code of residence, sex, and race distribution of SCC, was 2.8%. The Santa Clara
        10      study has been enormously influential and has served as a template for the many
        11      seroprevalence studies that have followed it. The preprint article reporting on the Santa
        12      Clara study, though not peer-reviewed, has generated 147 citations (according to Google
        13      Scholar accessed on July 9, 2020) to date.
        14             9.      Second, I am the senior author of a study (still undergoing peer review)
        15      measuring the seroprevalence of SARS-CoV-2 infection among employees of Major
        16      League Baseball on April 14th & 15th, 2020. This is the first seroprevalence study of
        17      national scope measuring the extent of COVID-19. The main finding from that study is
        18      that, as of the date of data collection, the prevalence of current or prior COVID-19
        19      infection in the MLB employee population was 0.7%.
        20             10.     Finally, I am a co-author of a preprint paper (still undergoing peer review)
        21      titled “Visualizing the Invisible: The Effect of Asymptomatic Transmission on the
        22      Outbreak Dynamics of COVID-19.” This paper presents the first forecasting model that
        23      accounts for data provided by seroprevalence studies such as the LA County, Santa Clara
        24      County, and MLB studies. In particular, the model accounts for the vast population of
        25      previously infected people identified by the seroprevalence studies and challenges the
        26      notion that contact tracing can be a viable strategy to control the further spread of
        27      COVID-19 infection.
        28
                                                              4
                Declaration of Dr. Jayanta Bhattacharya                           Case No. 2:20-cv-06472
  Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3397 Page 8 of 23

           
              Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 5 of 20 Page ID
                                               #:1579



          1            11.     In addition to my published work, over the past three months, I have been
          2     invited to serve as a peer reviewer for several scientific journals to review COVID-19
          3     related submissions by other scientists. These journals include the British Medical
          4     Journal, Health Affairs, the Journal of Infectious Disease, and the Annals of Internal
          5     Medicine. For these journals, I have provided scientific advice regarding the publication
          6     of articles on topics related to the COVID-19 epidemic.
          7            12.     In May 2020, I testified at a virtual roundtable organized by Senator Pat
          8     Toomey on the subject of the potential reopening of youth baseball leagues while
          9     protecting the safety of participants. At this roundtable, I reviewed the evidence regarding
        10      the relatively low mortality and morbidity risk that SARS-CoV-2 infection poses to
        11      children and adolescents, and I discussed social distancing and other protocols to make
        12      youth baseball safer for coaches, umpires, and other adult participants.
        13             13.     In July 2020, I was invited to testify at a House Oversight Briefing to the
        14      Economic and Consumer Policy Subcommittee on SARS-CoV-2 vaccine development.
        15      My testimony focused on the randomized trials and other studies currently underway to
        16      produce a safe and effective vaccine to SARS-CoV-2 infection, and in particular on the
        17      confidence that the public can have on the US Food and Drug Administration’s (FDA)
        18      evaluation of the scientific evidence regarding new vaccines.
        19             14.     Plaintiffs in this case contacted me about providing expert testimony
        20      regarding the risks of opening schools in California this Fall, and I agreed to provide an
        21      affidavit with my professional opinion on these matters. I am not taking any personal
        22      payments for my COVID-19 related work, so my work on this affidavit is pro-bono.
        23             15.     To prepare this affidavit, I have reviewed the Governor’s Executive Order
        24      N-60-20 and the July 17, 2020 “COVID-19 Industry Guidance: School and School-Based
        25      Programs.” I have also closely studied the scientific data on COVID-19. I have
        26      compared the Governor’s July 17th order against guidelines provided by both the World
        27      Health Organization (WHO) and the US Centers for Disease Control (CDC) for school
        28
                                                             5
                Declaration of Dr. Jayanta Bhattacharya                          Case No. 2:20-cv-06472
  Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3398 Page 9 of 23

           
              Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 6 of 20 Page ID
                                               #:1580



          1     reopening. My main conclusion is that there is no scientific basis for closing schools
          2     across the state this Fall.
          3            16.     The World Health Organization (WHO) guidance4 on school opening
          4     emphasizes that school opening decisions be based on the “Current understanding about
          5     COVID-19 transmission and severity in children”, the “Local situation and epidemiology
          6     of COVID-19 where the school(s) are located “, and the “School setting and ability to
          7     maintain COVID-19 prevention and control measure”. The WHO guidance explicitly
          8     recommends the consideration of “what harm might occur due to school closure (e.g. risk
          9     of non-return to school, widening disparity in educational attainment, limited access to
        10      meals, domestic violence aggravated by economic uncertainties etc.), and the need to
        11      maintain schools at least partially open for children whose caregivers are ‘key workers’
        12      for the country.”
        13             17.     The US Centers for Disease Control (CDC) March 12 th, 2020 interim
        14      guidance5 concurs with the WHO guidance document, with an emphasis on accounting
        15      for local conditions regarding disease spread and providing concrete guidance on steps
        16      to take (masks, social distancing, staff training, and the like) to open schools safely. The
        17      interim guidance suggests keeping schools open even if there is moderate community
        18      spread of SARS-CoV-2 infection, with school closures limited only to communities with
        19      “substantial” community spread.
        20
        21
        22
        23
                4
        24        World Health Organization (2020) Considerations for school-related public health
                measures in the context of COVID-19.
        25
                https://www.who.int/publications/i/item/considerations-for-school-related-public-
        26      health-measures-in-the-context-of-covid-19
                5
        27        Centers for Disease Control (2020) Interim Guidance for Administrators of US K-12
                Schools and Child Care Programs. https://www.cdc.gov/coronavirus/2019-
        28      ncov/community/schools-childcare/guidance-for-schools.html
                                                           6
                Declaration of Dr. Jayanta Bhattacharya                          Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3399 Page 10 of 23

           
              Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 7 of 20 Page ID
                                               #:1581



          1            18.     The US CDC July 23rd, 2020 guidance6 on school opening (entitled “The
          2     Importance of Reopening Schools this Fall”) emphasizes the well-documented benefits
          3     of keeping schools open. Among the harms of extended school closure include: (1)
          4     “severe learning loss” for all students, but especially students with special needs and
          5     disabilities; (2) widening of income and racial disparities in educational outcomes for
          6     children; (3) hampered development of social and emotional skills by children and
          7     potential harm to child mental health; (4) exposure of children to heightened risk of
          8     “physical, sexual, and emotional maltreatment and abuse” at home from some families;
          9     (5) nutritional deprivation of poor children due to the cessation of school meal programs;
        10      and (6) sharp reduction in regular physical activity by children in the absence of physical
        11      education programs. Crucially, the CDC recommends that these harms be taken into
        12      account in school closure decisions. The guidance document closes by suggesting that
        13      “[r]eopening schools creates opportunity to invest in the education, well-being, and future
        14      of one of America’s greatest assets—our children—while taking every precaution to
        15      protect students, teachers, staff and all their families.”
        16             19.     Governor Newsom’s Executive Order N-60-207, issued on May 4th, 2020,
        17      did not specifically mention schools, but invested power in the State Public Health
        18      Officer to make determinations about the re-openings of “businesses and spaces” that are
        19      more restrictive than those made by local county public health authorities. Under this
        20      authority, on July 17th, 2020, the California Department of Public Health forced the
        21      closure of all schools in California counties that have been on the state’s county
        22      monitoring list.8
        23
                6
        24        Centers for Disease Control (2020) The Importance of Reopening America’s Schools
                this Fall. https://www.cdc.gov/coronavirus/2019-ncov/community/schools-
        25
                childcare/reopening-schools.html
        26      7
                  Newsom G (2020) Executive Order N-60-20. https://www.gov.ca.gov/wp-
        27      content/uploads/2020/05/5.4.20-EO-N-60-20-text.pdf
                8
                  California Department of Public Health (2020) COVID-19 and Reopening In-Person
        28      Learning: Framework for K-12 Schools in California, 2020-2021 School Year.
                                                           7
                Declaration of Dr. Jayanta Bhattacharya                          Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3400 Page 11 of 23

           
              Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 8 of 20 Page ID
                                               #:1582



          1            20.     The state places a county on this list if it meets at least one of six criteria
          2     related to the number of COVID-19 PCR tests conducted or positivity rate, number of
          3     cases and growth in cases, growth in hospitalizations, or inadequate hospital ICU or
          4     ventilator capacity. None of these criteria are related to the risks to children or to teachers
          5     that arise from reopening schools for in-person teaching. The scientific evidence indicates
          6     that a county could meet all six criteria for closing schools, and the marginal public health
          7     risk from conducting school in-person would be small. In particular, the order ignores the
          8     evidence that the mortality risk and severe adverse health outcome risk to children from
          9     COVID-19 disease is small or negligible. The order ignores the fact that children are
        10      exceedingly unlikely to pass the virus on to adults. The evidence on these points are
        11      covered extensively below. The order ignores the fact that keeping schools closed results
        12      in public health harm to children outlined in the WHO’s guidance on school opening
        13      discussed in paragraph 16 above, and the CDC’s guidance on school opening discussed
        14      in paragraph 18 above. The governor’s executive order thus ignores the recommendations
        15      of both the CDC and the WHO that school reopening decisions take account of the latest
        16      scientific evidence on risk to children and viral transmission dynamics, relevant local
        17      conditions, and the public health harm arising from keeping schools closed.
        18             21.     In the paragraphs that follow, drawn both from my own work and from the
        19      scientific literature on COVID-19, I discuss (1) the relative risk that young people (below
        20      age 25) with active SARS-CoV-2 infection pose with regard to infecting older people;
        21      (2) the mortality risk from COVID-19 infection for patients of different ages; and (3) the
        22      public health community’s approval of the principle that individuals and groups may
        23      appropriately take actions that raise the risk of COVID-19 infection if the value provided
        24      by those actions to participants is sufficiently large to outweigh the infection-related
        25      harms.
        26
        27
                https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/CO
        28      VID-19/Schools%20Reopening%20Recommendations.pdf
                                                      8
                Declaration of Dr. Jayanta Bhattacharya                            Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3401 Page 12 of 23

           
              Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 9 of 20 Page ID
                                               #:1583



          1            22.     The overwhelming weight of scientific data suggests that the risk of
          2     transmission of the virus from younger people aged 20 and below to older people is small
          3     or negligible, and the risk of transmission from people 20 to 25 to older people is small
          4     relative to the risk of transmission from people older than 25 to others older than 25.
          5            23.     The most important evidence on childhood spread of the disease comes from
          6     a study conducted in Iceland and published in the New England Journal of Medicine.9
          7     The data for this study come from Iceland’s systematic screening of its population to
          8     check for the virus. The study reports on both a population-representative sample and a
          9     sample of people who were tested because of the presence of symptoms consistent with
        10      COVID-19 infection. The study team isolated SARS-CoV-2 virus samples from every
        11      positive case, sequenced the genome of the virus for every case, and tracked the mutation
        12      patterns in the virus. This analysis, along with contact tracing data, allowed the study
        13      team to identify who passed the virus to whom. From this analysis, the senior author of
        14      the study, Dr. Kari Stefansson, concluded10 that “[E]ven if children do get infected, they
        15      are less likely to transmit the disease to others than adults. We have not found a single
        16      instance of a child infecting parents. There is amazing diversity in the way in which we
        17      react to the virus.”
        18             24.     A French study,11 conducted by scientists at the L’Institut Pasteur, examined
        19      data from school-teachers, students, and their parents in Crepy-en-Valois in France.
        20      Collecting data in late April 2020, the authors found that 61% of the parents of infected
        21
        22
                9
                  Daniel F. Gudbjartsson, Ph.D., Agnar Helgason, Ph.D., et al., Spread of SARS-CoV-2
                in the Icelandic Population, The New England Journal of Medicine,
        23      https://www.nejm.org/doi/full/10.1056/NEJMoa2006100 (June 11, 2020).
        24      10
                   Roger Highfield, Coronavirus: Hunting Down COVID-10, Science Museum Group,
                https://www.sciencemuseumgroup.org.uk/blog/hunting-down-covid-19/ (April 27,
        25
                2020).
        26      11
                   Arnaud Fontanet, MD, DrPH, Rebecca Grant, et al., SARS-CoV-2 Infection in Primary
        27      Schools in Northern France: A Retrospective Cohort Study in an Area of High
                Transmission, Institut Pasteur, https://www.pasteur.fr/fr/file/35404/download (last
        28      visited July 9, 2020).
                                                           9
                Declaration of Dr. Jayanta Bhattacharya                           Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3402 Page 13 of 23

           
          Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 10 of 20 Page ID
                                           #:1584



          1    students were infected by SARS-CoV-2, while 6.9% of parents of non-infected students
          2    were infected. The schools in France were closed from the end of January on, at first
          3    because of February holiday and then the late February lockdown. The authors found
          4    three cases among kids in January using antibody tests but found no evidence of virus
          5    spread to other kids or teachers from those early cases. Any spread between the end of
          6    January and the end of April (when the authors collected samples) must have occurred
          7    during the lockdown. The kids who tested antibody positive at the end of April, because
          8    of the circumstances of the lockdown, must have become positive from a source other
          9    than their school. The main contacts of the young children were their parents, of whom
        10     61% were positive, which is consistent with parent to child spread. Also consistent is the
        11     fact that only 6.9% parents tested positive in April for the virus among the kids who were
        12     antibody negative. The authors’ main conclusion12 from these facts is that parents were
        13     the source of infections in school children; children were not the source. This finding
        14     bolsters the conclusion from the Icelandic study that the disease spreads less easily from
        15     children to adults than it does from adults to adults.
        16             25.     Researchers in Ireland conducted a similar but smaller study13 that
        17     exhaustively tracked the contacts of three schoolchildren (10-15 years old) and three
        18     adults (including one teacher and two adult students). All six patients had confirmed cases
        19     of COVID-19 disease but were found to have contracted the virus from contacts outside
        20     of the school setting. Despite identifying a total of 722 contacts, the study authors
        21     reported finding no instance of an infected child infecting another child. The infected
        22
        23     12
                  COVID-19 In Primary Schools: No Significant Transmission among Children or
        24     From Students to Teachers, Institut Pasteur, https://www.pasteur.fr/en/press-area/press-
               documents/covid-19-primary-schools-no-significant-transmission-among-children-
        25
               students-teachers (June 23, 2020).
        26     13
                  Laura Heavey, Geraldine Casey, et al., No Evidence of Secondary Transmission of
        27     COVID-19 from Children Attending School in Ireland, 2020, Eurosurveillance,
               https://www.eurosurveillance.org/content/10.2807/1560-
        28     7917.ES.2020.25.21.2000903#html_fulltext (May 28, 2020).
                                                          10
               Declaration of Dr. Jayanta Bhattacharya                          Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3403 Page 14 of 23

           
          Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 11 of 20 Page ID
                                           #:1585



          1    adults, by contrast, had many fewer contacts – 102 – but did pass on the infection to a
          2    few adult contacts.
          3            26.     A report14 by the ministry of health in the Netherlands, based on contact
          4    tracing data, finds almost no disease spread by infected patients 20 and under at all, and
          5    only limited spread by adults 20-25 to others outside their own age category. The authors
          6    of the study concluded: “Data from the Netherlands also confirms the current
          7    understanding: that children play a minor role in the spread of the novel coronavirus. The
          8    virus is mainly spread between adults and from adult family members to children. The
          9    spread of COVID-19 among children or from children to adults is less common.”
        10             27.     A German15 study reports a strikingly similar finding on the likelihood of
        11     pediatric disease spread. The German Society for Pediatric Infectious Diseases collected
        12     on all children and adolescents admitted to a hospital for COVID-19 treatment between
        13     mid-March and early May 2020 – 128 patients in all, admitted to 66 different hospitals.
        14     The authors were able to find the source of infection for 38% of these patients, which
        15     turned out to be a parent 85% of the time. Though the authors document a limitation of
        16     small sample size, they conclude that “In contrast to other epidemic viral respiratory
        17     infections, the primary source of infection with SARS-CoV-2 appears not to be other
        18     children.” The authors reported a single death among these 128 pediatric patients.
        19             28.     The National Academies of Sciences, Engineering, and Medicine convened
        20     the Committee on Guidance for K-12 Education on Responding to COVID-19 in May
        21     2020 to review the science regarding the public health costs and benefits of school
        22     reopening and to make recommendations about best practices for reopening, completing
        23
        24     14
                 Children and COVID-19, National Institute for Public Health and the Environment,
               https://www.rivm.nl/en/novel-coronavirus-covid-19/children-and-covid-19 (July 2,
        25
               2020).
        26     15
                  Armann, J. P., Diffloth, N., Simon, A., Doenhardt, M., Hufnagel, M., Trotter, A.,
        27     Schneider, D., Hübner, J., & Berner, R. (2020). Hospital Admission in Children and
               Adolescents With COVID-19. Deutsches Arzteblatt international, 117(21), 373–374.
        28     https://doi.org/10.3238/arztebl.2020.0373
                                                           11
               Declaration of Dr. Jayanta Bhattacharya                          Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3404 Page 15 of 23

           
          Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 12 of 20 Page ID
                                           #:1586



          1    its report16 in July 2020. The report emphasizes the need to balance the public health risk
          2    from school re-opening against the long term harm arising children missing in-person
          3    instruction. The report points to the inequitable harm posed on minority students from
          4    closing schools. The report recommends prioritizing in-person instruction for K-5
          5    students and special needs students and provides concrete mitigation strategies (such as
          6    masks) to support school reopening. Though the report calls for further research on the
          7    likelihood of disease spread, it does not review many of the European studies that I review
          8    in my declaration.
          9            29.     A recent South Korean contact tracing study17 was cited in the New York
        10     Times as providing evidence that “Older Children Spread the Coronavirus Just as Much
        11     as Adults.” The study authors traced the 59,073 contacts of 5,706 COVID-19 patients,
        12     confirmed by PCR to be infected. The authors divide up their patients into 10-year age
        13     bins, and report the fraction of contacts in each bin who also tested positive. The authors
        14     report that among 0-9-year-old cases, 5.3% of household contacts tested positive, while
        15     among 10-19-year-old cases, 18.6% of household contacts tested positive (in both groups,
        16     only about 1% of non-household contacts tested positive.
        17             30.     Contrary to the interpretation of the NYT headline, this pattern of evidence
        18     does not imply that older children spread the corona virus as much as adults. First, the
        19     authors define an index case as “the first identified laboratory-confirmed case or the first
        20     documented case in an epidemiologic investigation within a cluster.” In other words, they
        21     cannot tell whether an index case was the first person within a cluster to be infected – just
        22     that they were the first to come to the attention of public health authorities. Unlike the
        23     16
                  National Academies of Sciences, Engineering, and Medicine. 2020. Reopening K-12
        24     Schools During the COVID-19 Pandemic: Prioritizing Health, Equity, and
               Communities. Washington, DC: The National Academies Press.
        25
               https://doi.org/10.17226/25858.
        26     17
                  Park YJ, Choe YJ, Park O, Park SY, Kim YM, Kim J, et al. Contact tracing during
        27     coronavirus disease outbreak, South Korea, 2020. Emerg Infect Dis. 2020 Oct (accessed
               online July 27, 2020) . https://doi.org/10.3201/eid2610.201315
        28
                                                             12
               Declaration of Dr. Jayanta Bhattacharya                           Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3405 Page 16 of 23

           
          Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 13 of 20 Page ID
                                           #:1587



          1    Icelandic study, referenced in paragraph 23, the authors of the South Korean study do not
          2    sequence the genome of the viruses identified to document mutation patterns.
          3    Consequently, they cannot distinguish whether the index patient passed the virus to the
          4    contact or the other way around. Second, the authors report that children 0-9 years old
          5    represented only 0.5% of their index cases and children 10-19 years old represented only
          6    2.2% of their index cases. The vast majority of their cases were 20 years old or older. The
          7    study data collection took place during a period of strict lockdown and school closure in
          8    South Korea. It is highly unlikely that these few index children spread the disease
          9    throughout their cluster. The authors document that adults are more likely to have
        10     contacts outside their household than children during this period. It is far more likely that
        11     older members of households were the true index cases and spread the infection to
        12     children within the household. Third, the authors report that 7% of household contacts of
        13     20-29 year olds were infected. This is less than the positive case rate for 10-19 year olds.
        14     If the higher rate of infections among household contacts of 10-19 year olds is evidence
        15     of increased transmissibility, then the low rate of infections among households of 20-29
        16     year olds should be taken as evidence of decreased transmissibility for patients in that
        17     age group. A better interpretation is that the study methods of this paper do not permit
        18     any inference whatsoever about the relative propensity of children and adults to transmit
        19     the disease.
        20             31.     In the paragraphs that follow, I review evidence on the size of the mortality
        21     risk with respect to COVID-19 infection. The best evidence on the infection fatality rate
        22     from SARS-CoV-2 infection (that is, the fraction of infected people who die due to the
        23     infection) comes from seroprevalence studies. The definition of seroprevalence of
        24     COVID-19 is the fraction of people within a population who have specific antibodies
        25     against SARS-CoV-2 in their bloodstream. Seroprevalence studies provide better
        26     evidence on the total number of people who have been infected than do case reports,
        27     which miss infected people who are not identified by the public health authorities.
        28
                                                             13
               Declaration of Dr. Jayanta Bhattacharya                            Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3406 Page 17 of 23

           
          Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 14 of 20 Page ID
                                           #:1588



          1    Because they ignore unreported cases in the denominator, fatality rate estimates based on
          2    case reports are substantially biased upwards.
          3            32.     According to a meta-analysis18 by Dr. John Ioannidis of every
          4    seroprevalence study conducted with a supporting scientific paper (50 estimates in total
          5    from 32 different localities around the world), the median infection fatality rate from
          6    COVID-19 infection is 0.27%. For COVID-19 patients under 70, the meta-analysis finds
          7    an infection fatality rate of 0.05%, with a range between 0.00% to 0.57% in different
          8    locations. A newly released meta-analysis19 by scientists independent of Dr. Ioannidis’
          9    group, published in the National Bureau of Economic Research working paper series,
        10     reaches qualitatively similar conclusions.
        11             33.     A recent US Centers for Disease Control (CDC) report20 found that there
        12     were between six and 24 times more SARS-CoV-2 infections than cases reported
        13     between March and May 2020. This study is based on serological analysis of blood
        14     samples incidentally collected by commercial laboratories in 10 cities nationwide.
        15     Though the CDC does not provide the infection fatality rate estimate implied by their
        16     seroprevalence estimate in their report, the multiplier to cases they report is in line with
        17     the seroprevalence studies reviewed by Dr. Ioannidis above, which imply an infection
        18     fatality rate between 2 and 3 in 1,000.
        19
        20
        21
        22
               18
                 John P.A. Ioannidis, The Infection Fatality Rate of COVID-19 Inferred from
               Seroprevalence Data, medRxiv,
        23     https://www.medrxiv.org/content/10.1101/2020.05.13.20101253v2.full.pdf (July 14,
        24     2020).
               19
                  Levin AT, Cochran KB, Walsh SP (2020) Assessing the Age Specificity of Infection
        25
               Fatality Rates for COVID-19: Meta-Analysis & Public Policy Implications. National
        26     Bureau of Economic Research Working Paper #27597.
               20
        27        Havers FP, Reed C, Lim T, et al. Seroprevalence of Antibodies to SARS-CoV-2 in 10
               Sites in the United States, March 23-May 12, 2020. JAMA Intern Med. Published online
        28     July 21, 2020. doi:10.1001/jamainternmed.2020.4130
                                                          14
               Declaration of Dr. Jayanta Bhattacharya                          Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3407 Page 18 of 23

           
          Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 15 of 20 Page ID
                                           #:1589



          1            34.     In May 2020, the CDC released guidance21 for pandemic planning scenario
          2    that included its best estimate of the infection fatality rate in the US, of 0.26%. The CDC’s
          3    estimate of the symptomatic fatality rate among diagnosed cases was 0.4%, and they
          4    estimated about 65% of all cases are symptomatic, which implies an infection fatality rate
          5    estimate of 0.4% * 0.65 = 0.26%.
          6            35.     By contrast, the CDC estimated22 that the symptomatic fatality rate from
          7    influenza infection of 0.13% and 0.10% during the 2017-18 and 2018-19 seasons,
          8    respectively. These figures should be compared against the symptomatic fatality rate for
          9    COVID-19 reported by the CDC (0.4%) rather than the infection fatality rate (0.26%).
        10     To my knowledge the CDC has not provided a publicly available estimate of the infection
        11     fatality rate for the flu during those seasons. Here, the symptomatic fatality rate represents
        12     the probability that a patient infected with the flu virus with some flu symptoms dies from
        13     the flu, while the infection fatality rate indicates the probability that a patient infected
        14     with influenza, either with or without symptoms, dies from the flu.
        15             36.     In mid-July, the CDC updated its pandemic planning site and revised its
        16     preferred estimate of IFR upward to 0.65%.23 In support of this revision, the CDC cited
        17     an pre-print meta-analysis of 25 infection fatality rate estimates.24 This meta-analysis
        18     includes IFR estimates provided in modeling papers (based on no direct empirical data)
        19
               21
                  COVID-19 Pandemic Planning Scenarios, Centers for Disease Control and
        20
               Prevention, (May 20, 2020).
        21     https://web.archive.org/web/20200706205612/https://www.cdc.gov/coronavirus/2019-
        22     ncov/hcp/planning-scenarios.html. Accessed through the internet archive site,
               https://web.archive.org.
        23     22
                  Disease Burden of Influenza, Centers for Disease Control and Prevention,
        24     https://www.cdc.gov/flu/about/burden/index.html (last visited on July 9. 2020).
               23
                  COVID-19 Pandemic Planning Scenarios, Centers for Disease Control and
        25
               Prevention, (July 10, 2020). https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-
        26     scenarios.html
               24
        27        Meyerowitz-Katz, G., & Merone, L. (2020). A systematic review and meta-analysis
               of published research data on COVID-19 infection-fatality rates. medRxiv.
        28     https://www.medrxiv.org/content/10.1101/2020.05.03.20089854v4
                                                          15
               Declaration of Dr. Jayanta Bhattacharya                            Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3408 Page 19 of 23

           
          Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 16 of 20 Page ID
                                           #:1590



          1    and observational studies that do not adequately consider undiagnosed infections.
          2    Though the meta-analysis does consider 9 seroprevalence studies among its sources, it
          3    arbitrarily restricts attention to only seroprevalence studies reported by a select set of
          4    governments, while ignoring the much larger set of seroprevalence studies (including
          5    peer-reviewed studies) cited by Prof. Ioannidis in his report cited in paragraph 30 above.
          6            37.     The mortality risk for those infected with SARS-CoV-2 is not the same for
          7    all patients. Older patients are at substantially higher risk of death if infected, while
          8    younger patients face a vanishingly small risk. The best evidence on age-specific
          9    infection fatality rates comes again from seroprevalence studies. Three such studies (of
        10     which I am currently aware) provide age-specific infection fatality rate estimates. The
        11     CDC’s current best estimates are that the symptomatic fatality rate from COVID-19
        12     among patients less than 50 years old is 0.05%, or 5 in 10,000; 0.2% for patients between
        13     ages 50 and 64; and 1.3% for patients 65 and above. The infection fatality rates are lower
        14     than these numbers since only a fraction of patients is symptomatic.
        15             38.     A study of the seroprevalence of COVID-19 in Geneva, Switzerland
        16     (published in the Lancet)25 provides a detailed age break down of the infection fatality
        17     rate in a preprint companion paper:26 0.0016% for patients 5 to 9 years old (16 deaths per
        18     100,000 infections); 0.00032% for patients 10 to 19 years old (3.2 deaths per million
        19     infections); 0.0092% for patients 20 to 49 years old (92 deaths per 100,000 infections);
        20     0.14% for patients 50 to 64 years old (14 cases per 10,000 infections); and 5.6% for
        21     patients above 65.
        22
        23
               25
        24        Silvia Stringhini, PhD, Ania Wisniak, MS, et al., Seroprevalence of Anti-SARS-CoV-
               2 IgG Antibodies in Geneva, Switzerland (SEROCoV-POP): A Population Based Study,
        25
               The Lancet, https://www.thelancet.com/journals/lancet/article/PIIS0140-
        26     6736(20)31304-0/fulltext (June 11, 2020).
        27
               26
                  Francisco Perez-Saez, Stephen Lauer, et al., Serology-Informed Estimates of SARS-
               COV-2 Infection Fatality Risk in Geneva, Switzerland, OSFPREPRINTS,
        28     https://osf.io/wdbpe/ (June 15, 2020).
                                                          16
               Declaration of Dr. Jayanta Bhattacharya                         Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3409 Page 20 of 23

           
          Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 17 of 20 Page ID
                                           #:1591



          1            39.     For this affidavit, I estimated the age-specific infection fatality rates from
          2    the Santa Clara County seroprevalence study27 data (for which I am the senior
          3    investigator). The infection fatality rate is 0% among people between 0 and 19 years
          4    (there were no deaths in Santa Clara in that age range up to that date); 0.013% for people
          5    between 20 and 39 years (1.3 deaths per 10,000 infections); 0.16% for people between
          6    40 and 69 years (1.6 deaths per 1,000 infections); and 1.3% for people above 70 years.
          7    In fact, in all of California28 up through July 23rd, there have been no deaths at all among
          8    COVID-19 patients below 18. 77.5% of all COVID-19 related deaths occurred in patients
          9    65 and older.
        10             40.     In the preceding paragraphs, I have presented evidence that the risk of
        11     disease spread from younger people to older people is small, and that the risk of mortality
        12     to people under the age of 65 is on the order of 1 in 1,000 if someone does become
        13     infected (lower with younger age). The final question I address in my affidavit is a vital
        14     principle promoted by public health experts and the public health community that implies
        15     that certain action may be justified despite some public health risk if the action is
        16     sufficiently important to warrant it.
        17             41.     The Black Lives Matter (BLM) protests started nationwide shortly after the
        18     killing of George Floyd in Minnesota on May 25th, 2020. One press account29 suggests
        19     that more than 26 million Americans nationwide (primarily in big cities, but also
        20     27
                  Eran Bendavid, MD, Bianca Mulaney, MS, et al., COVID-19 Antibody
        21     Seroprevalence in Santa Clara County, California, medRxiv preprint,
        22     https://www.medrxiv.org/content/10.1101/2020.04.14.20062463v2 (April 30, 2020)
               28
                  Age Group in California, Cases and Deaths Associated with COVID-19, California
        23     Department of Public Health,
        24     https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/COVID-19-Cases-
               by-Age-Group.aspx (July 23, 2020).
        25     29
                  Matthew Wright, Black Lives Matter Protests May be the Largest in U.S. History as
        26     More Than 26 Million Americans Have Been at the More Than 4, 700 Demonstrations
        27     Around the Country, DailyMail.com, https://www.dailymail.co.uk/news/article-
               8488409/BLM-protests-largest-U-S-history-26MILLION-Americans-attended.html
        28     (July 8, 2020).
                                                        17
               Declaration of Dr. Jayanta Bhattacharya                            Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3410 Page 21 of 23

           
          Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 18 of 20 Page ID
                                           #:1592



          1    elsewhere) have participated in at least one protest since the first protests started on May
          2    26th, 2020. Protest organizers have manifestly not followed WHO or CDC guidelines
          3    regarding the conduct of large scale events during the COVID-19 epidemic. Prominent
          4    public officials, including Los Angeles Mayor Eric Garcetti, have participated in BLM
          5    protests that violate guidelines regarding the use of masks30 and maintained social
          6    distancing during large events.
          7            42.     The reaction31 of many prominent voices32 within the public health
          8    community to the BLM protests has emphasized the importance of the right of Americans
          9    concerned about racial injustice to protest despite COVID-19. Nearly 1,300 public health
        10     experts signed a public letter33 supporting the right of BLM protestors to gather publicly
        11     because of their (the protestors’ and the public health experts’) deeply held opposition to
        12     systemic racism. The letter explicitly acknowledged that social distancing and public
        13     masking would minimize the spread of COVID-19 and urged “to the extent possible” that
        14     these practices be followed by demonstrators while recognizing that protestors would not
        15     always be able to follow these guidelines. The signatories, in effect, weighed the costs of
        16
        17     30
                  Jaclyn Cosgrove, et al., Mayor Garcetti takes a knee amid chants of ‘Defund police!’
               at downtown L.A. protest, Los Angeles Times,
        18     https://www.latimes.com/california/story/2020-06-02/mayor-garcetti-takes-a-knee-
        19     amid-chants-of-defund-police-at-downtown-l-a-protest (June 2, 2020).
               31
                  Rachel Weiner, Political and Health Leaders’ Embrace of Floyd Protests Fuels
        20
               Debate Over Coronavirus Restrictions, The Washington Post,
        21     https://www.washingtonpost.com/health/political-and-health-leaders-embrace-of-floyd-
        22     protests-fuels-debate-over-coronavirus-restrictions/2020/06/11/9c60bca6-a761-11ea-
               bb20-ebf0921f3bbd_story.html (June 11, 2020).
        23     32
                  Dan Diamond, Suddenly, Public Health Officials Say Social Justice Matters More
        24     Than Social Distance, Politico,
               https://www.politico.com/news/magazine/2020/06/04/public-health-protests-301534
        25
               (June 4, 2020)
        26     33
                  Open Letter Advocating for an Anti-Racist Public Health Response to Demonstrations
        27     Against Systemic Injustice Occurring During the COVID-19 Pandemic, Google Drive,
               https://drive.google.com/file/d/1Jyfn4Wd2i6bRi12ePghMHtX3ys1b7K1A/view (last
        28     visited July 9, 2020).
                                                           18
               Declaration of Dr. Jayanta Bhattacharya                          Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3411 Page 22 of 23

           
          Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 19 of 20 Page ID
                                           #:1593



          1    the protests (some risk of COVID-19 disease spread and mortality) against the benefits
          2    (support for a cause they deem worthy) and concluded in favor of the BLM
          3    demonstrations.
          4            43.     The principle the public letter supports is entirely reasonable: public health
          5    recommendations regarding behavior by private actors (such as the decision to protest)
          6    should weigh the benefits of that behavior against the public health costs. Though the
          7    signatories of the letter express their own support for the cause underlying the BLM
          8    protests, this principle cannot be contingent on their particular support of those activities.
          9    If this contingency were necessary, the charge by other public health experts34 that the
        10     signatories are hypocritical in their support of masks, social distancing, and social
        11     isolation to reduce COVID-19 spread would be correct. If the benefits of the undertaking
        12     are important enough relative to the public health risks and care is taken to minimize
        13     those risks by adhering to the extent possible to safe practice guidelines promulgated by
        14     public health authorities, then the activity should receive approval by public health
        15     experts.
        16             44.     Many of California’s schools were preparing to resume in-person education
        17     before the Governor issued his most recent guidance. The benefits of in-person schooling
        18     are well documented in the CDC and WHO guidance on school reopening (see
        19     paragraphs 16 and 18 above). Schools can adhere to the various CDC and WHO
        20     guidelines to a much greater extent than the BLM protests, which drew the support of
        21     public health experts despite the enhanced public health risk. Given these considerations
        22     – and the scientific evidence cited in this affidavit regarding disease spread and the
        23     COVID-19 infection fatality rate – I believe that it is a public health priority that most
        24     schools in California open safely this Fall.
        25
        26
        27
               34
                 Joseph S. Ladapo, The Coronavirus Credibility Gap, WSJ Opinion,
               https://www.wsj.com/articles/the-coronavirus-credibility-gap-11593645643 (July 1,
        28     2020).
                                                        19
               Declaration of Dr. Jayanta Bhattacharya                            Case No. 2:20-cv-06472
 Case 3:20-cv-00865-BAS-AHG Document 53-8 Filed 08/10/20 PageID.3412 Page 23 of 23

           
          Case 2:20-cv-06472-SVW-AFM Document 28-3 Filed 08/03/20 Page 20 of 20 Page ID
                                           #:1594



          1            I declare under penalty of perjury under the laws of the United States of America
          2    and the State of California that the foregoing is true and correct.
          3
          4    Dated: July 27, 2020                           _______________________________
          5                                                   Jayanta Bhattacharya, M.D., Ph.D.
          6
          7
          8
          9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
                                                             20
               Declaration of Dr. Jayanta Bhattacharya                           Case No. 2:20-cv-06472
